
	

113 S1354 IS: End Sex Trafficking Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1354
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Cornyn (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to clarify the
		  range of conduct punished as sex trafficking, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Sex Trafficking Act of
			 2013.
		2.Fighting demand
			 for sex trafficking
			(a)In
			 generalSection 1591 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a)(1), by striking or maintains and inserting maintains,
			 patronizes, or solicits;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and
					(B)in paragraph (2),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and
					(3)in subsection
			 (c), by striking or maintained and inserting maintained,
			 patronized, or solicited.
				(b)Definition
			 amendedSection 103(10) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining
			 and inserting obtaining, patronizing, or soliciting.
			3.Targeting
			 offenders who exploit childrenNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall ensure that all task forces
			 and working groups within the Innocence Lost National Initiative engage in
			 activities, programs, or operations to increase the investigative capabilities
			 of State and local law enforcement officers in the detection, investigation,
			 and prosecution of persons who patronize or solicit children for sex.
		
